ST. PAUL, J.
This is a claim for the purchase price of certain cattle feed delivered and used at defendant’s dairy.
The defense is in substance that defendant and his wife were separated at the time.; that she was conducting the dairy as her own; and that defendant had notified plaintiff that he would not be responsible for any feed purchased by her.
The evidence shows that defendant and his wife were separated neither in law nor in fact, but resided together in the same premises; that the dairy belonged to the com-, munity, stood in the husband’s name, and was conducted on the very premises in which they resided; that defendant knew that the feed was being delivered and used on the premises; and far from having notified plaintiff that he would not be responsible therefor, defendant, on the' contrary, promised definitely to pay for the same, in spite of the conflict in testimony.
*288May 13th, 1912.
Rehearing refused, June 191h, 1912,
June 20fh, 1912. Notice of intention to apply to Supreme Court for writ, etc.
There .is some evidence fending to show that' defendant and his wife were not on the best of terms at the time, in consequence of which their ways drifted somewhat apart, but that can have no bearing whatever on defendant’s liability.
Judgment affirmed.